UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06324 Exact name of registrant as specified in charter: Delaware Group® Global & International Funds Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Emerging Markets Fund February 28, 2011 Number of Value Shares (U.S. $) Common Stock – 95.94%Δ Argentina – 1.30% *@Cresud ADR $ #†Grupo Clarin Class B 144A GDR IRSA Inversiones y Representaciones ADR Pampa Energia ADR Australia – 0.27% †Alara Resources *Alumina ADR @†Strike Resources Brazil – 15.08% AES Tiete B2W Cia Global Do Varejo Banco Bradesco ADR Banco Santander Brasil ADR *Brasil Foods ADR *Braskem ADR Centrais Eletricas Brasileiras Cyrela Brazil Realty Empreendimentas e Participacoes *†Fibria Celulose ADR *Gol Linhas Aereas Inteligentes ADR †Hypermarcas Itau Unibanco Holding ADR Petroleo Brasileiro SA ADR *Petroleo Brasileiro SP ADR *Tim Participacoes ADR Triunfo Participacoes e Investmentos *Vale ADR China/Hong Kong – 15.41% *†51job ADR *Alibaba.com Bank of China Class H *†Bitauto Holdings ADR China Construction Bank Class H China Mobile ADR *China Petroleum & Chemical ADR China Telecom *China Unicom Hong Kong *China Unicom Hong Kong ADR *CNOOC ADR *Datang International Power Generation First Pacific Fosun International *†Foxconn International Holdings *Franshion Properties China *Guangshen Railway Class H *†Hollysys Automation Technologies *Huadian Power International *@Huaneng Power International ADR Industrial & Commercial Bank of China Class H Kunlun Energy †Leoch International Technology *PetroChina ADR PetroChina Class H *†Shanda Games ADR *†Shanda Interactive Entertainment ADR *Shanghai Forte Land *†Sina Sinotrans *†Sohu.com Tianjin Development Holdings †Tom Group Travelsky Technology †Xueda Education Group ADR Hungary – 0.94% *†OTP Bank India – 1.80% Coal India †Indiabulls Real Estate GDR Oil India *#Reliance Industries 144A GDR Steel Authority of India Indonesia – 0.30% Gudang Garam Tambang Batubara Bukit Asam Israel – 0.49% Israel Chemicals Kingdom of Bahrain – 0.13% #†Aluminum Bahrain 144A GDR Malaysia – 2.17% Eastern & Oriental Hong Leong Bank KLCC Property Holdings Media Prima Oriental Holdings †Petronas Chemicals Group †UEM Land Holdings Mexico – 3.75% America Movil Series L ADR *†Cemex ADR *†Empresas ICA Fomento Economico Mexicano ADR Grupo Financiero Banorte †Grupo Televisa ADR Peru – 0.52% Compaigne Minas Buenaventura ADR Philippines – 0.24% Philippine Long Distance Telephone ADR Poland – 1.62% PGE †Polski Koncern Naftowy Orlen Powszechna Kasa Oszczednosci Bank Polski Powszechny Zaklad Ubezpieczen Republic of Korea – 13.56% CJ Hyundai Elevator *KB Financial Group ADR KCC †Korea Electric Power Korea Electric Power ADR KT *KT ADR LG Display ADR Lotte Chilsung Beverage Lotte Confectionery POSCO ADR Samsung Electronics Samsung Life Insurance †SK Communications SK Holdings SK Telecom *SK Telecom ADR Russia – 7.72% *@†Chelyabinsk Zink Plant GDR @†Enel OGK-5 GDR Gazprom ADR LUKOIL ADR LUKOIL ADR (London International Exchange) *MMC Norilsk Nickel ADR Mobile TeleSystems ADR Rosneft Oil GDR Sberbank Surgutneftegaz ADR †TGK-5 GDR *VTB Bank GDR South Africa – 6.58% Anglo Platinum ArcelorMittal South Africa Blue Label Telecoms Gold Fields ADR Impala Platinum Holdings JD Group MTN Group Sasol Standard Bank Group Sun International Tongaat Hulett Vodacom Group Taiwan – 6.33% Cathay Financial Holding Chunghwa Telecom ADR †Evergreen Marine Formosa Chemicals & Fibre Fubon Financial Holding HON HAI Precision Industry HTC †MStar Semiconductor President Chain Store Taiwan Semiconductor Manufacturing United Microelectronics †Walsin Lihwa Thailand – 2.11% Airports of Thailand Airports of Thailand - Foreign Bangkok Bank - Foreign PTT Exploration & Production - Foreign Siam Cement NVDR Turkey – 1.50% *†Alarko Gayrimenkul Yatirim Ortakligi *Alarko Holding †Torunlar Gayrimenkul Yatirim Ortakligi Turkcell Iletisim Hizmet Turkiye Is Bankasi Class C *Turkiye Sise ve Cam Fabrikalari Yazicilar Holding Class A United Kingdom – 1.28% Anglo American Anglo American ADR @†Griffin Mining †Mwana Africa United States – 12.84% Archer-Daniels-Midland *Avon Products *Bunge †Google Class A *†MEMC Electronic Materials †Yahoo Total Common Stock (cost $1,785,866,750) Participation Notes – 0.02% #@†Lehman Indian Oil CW 12 LEPO 144A #†Lehman Oil & Natural Gas CW 12 LEPO 144A Total Participation Notes (cost $8,559,056) Preferred Stock – 3.59% Brazil – 2.34% †Braskem Class A Vale Class A 2.75% Republic of Korea – 0.82% Samsung Electronics 1.69% Russia – 0.43% AK Transneft 0.60% Total Preferred Stock (cost $42,991,146) Total Value of Securities Before Securities Lending Collateral – 99.55% (cost $1,837,416,952) Securities Lending Collateral** – 8.83% Investment Companies BNY Mellon SL DBT II Liquidating Fund Delaware Investments Collateral Fund No. 1 @†Mellon GSL Reinvestment Trust II 0 Total Securities Lending Collateral (cost $182,219,004) Total Value of Securities – 108.38% (cost $2,019,635,956) © Obligation to Return Securities Lending Collateral** – (8.85%) ) Receivables and Other Assets Net of Liabilities (See Notes) – 0.47% Net Assets Applicable to 129,551,644 Shares Outstanding – 100.00% $ ΔSecurities have been classified by country of origin. *Fully or partially on loan. @Illiquid security. At February 28, 2011, the aggregate amount of illiquid securities was $29,464,589, which represented 1.43% of the Fund's net assets. See Note 5 in "Notes." †Non income producing security. #Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. At February 28, 2011, the aggregate amount of Rule 144A securities was $31,686,639, which represented 1.54% of the Fund’s net assets. See Note 5 in "Notes." Security is being fair valued in accordance with the Fund's fair valuation policy. At February 28, 2011, the aggregate amount of fair valued securities was $3,296,800 which represented 0.16% of the Fund's net assets. See Note 1 in "Notes." **See Note 4 in “Notes.” ©Includes $176,244,413 of securities loaned. Summary of Abbreviations: ADR – American Depositary Receipts BRL – Brazilian Real GDR – Global Depositary Receipts KRW – South Korean Won LEPO – Low Exercise Price Option MNB – Mellon National Bank NVDR – Non-Voting Depositary Receipts THB – Thailand Baht USD – United States Dollar The following foreign currency exchange contracts were outstanding at February 28, 20111: Foreign Currency Exchange Contracts Unrealized Appreciation Counterparty Contracts to Receive In Exchange For Settlement Date (Depreciation) MNB BRL USD ) 3/2/11 $ ) MNB KRW 696,483,971 USD ) 3/2/11 33 MNB THB USD ) 3/2/11 (5 ) $ ) The use of foreign currency exchange contracts involves elements of market risk and risks in excess of the amount recognized in the financial statements. The notional values presented above represent the Fund’s (as defined below) total exposure in such contracts, whereas only the net unrealized appreciation (depreciation) is reflected in the Fund’s net assets. 1See Note 3 in “Notes.” Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Group® Global & International Funds – Delaware Emerging Markets Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and ask prices will be used. Securities listed on a foreign exchange are valued at the last quoted sales price on the valuation date. Short-term debt securities are valued at market value. U.S. government and agency securities are valued at the mean between the bid and ask prices. Investment company securities are valued at net asset value per share. Foreign currency exchange contracts are valued at the mean between the bid and ask prices. Interpolated values are derived when the settlement date of the contract is an interim date for which quotations are not available. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. The Fund may use fair value pricing more frequently for securities traded primarily in non-U.S. markets because, among other things, most foreign markets close well before the Fund values its securities generally as of 4:00 p.m. Eastern time. The earlier close of these foreign markets gives rise to the possibility that significant events, including broad market moves, government actions or pronouncements, aftermarket trading, or news events may have occurred in the interim. To account for this, the Fund may frequently value foreign securities using fair value prices based on third-party vendor modeling tools (international fair value pricing). Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (November 30, 2007 – November 30, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income, common expenses and realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Foreign Currency Transactions – Transactions denominated in foreign currencies are recorded at the prevailing exchange rates on the valuation date in accordance with the Fund’s prospectus. The value of all assets and liabilities denominated in foreign currencies is translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar daily. Transaction gains or losses resulting from changes in exchange rates during the reporting period or upon settlement of the foreign currency transaction are reported in operations for the current period. The Fund does not generally isolate that portion of realized gains and losses on investments which are due to changes in foreign exchange rates from that which are due to changes in market prices. The changes are included with the net realized and unrealized gain or loss on investments. The Fund reports certain foreign currency related transactions as components of realized gains (losses) for financial reporting purposes, whereas such components are treated as ordinary income (loss) for federal income tax purposes. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Taxable non-cash dividends are recorded as dividend income. Foreign dividends are also recorded on the ex-dividend date or as soon after the ex-dividend date that the Fund is aware of such dividends, net of all non-rebatable tax withholdings. Withholding taxes on foreign dividends have been recorded in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The Fund declares and pays dividends from net investment income and distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. The Fund may distribute income dividends and capital gains more frequently, if necessary for tax purposes. 2. Investments At February 28, 2011, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At February 28, 2011, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at November 30, 2010, capital loss carryforwards of $745,923 may be carried forward and applied against future capital gains. Such capital loss carryforwards will expire in 2017. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund's investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 - inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing)
